ICJ_021_CompensationUNAT_UNGA_NA_1954-07-13_ADV_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

EFFECT OF AWARDS OF
COMPENSATION MADE BY THE UNITED
NATIONS ADMINISTRATIVE TRIBUNAL

ADVISORY OPINION OF JULY 13th, 1954

1954

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

EFFET DE JUGEMENTS DU TRIBUNAL
ADMINISTRATIF DES NATIONS UNIES
ACCORDANT INDEMNITE

AVIS CONSULTATIF DU 13 JUILLET 1954
This Opinion should be cited as follows :

“Effect of awards of compensation made by the U.N. Administrative
Tribunal, Advisory Opinion of July 13th, 1954:
I.C.J. Reports 1954, D. 47.”

Le présent avis doit être cité comme suit :

« Effet de jugèments du tribunal administratif des N. U. accordant
indemnité, Avis consultatif du 13 juillet 1054 :
C.J. J. Recueil 1954, p. 47.»

 

Sales number 120
N° de vente:

 

 

 
47

COUR INTERNATIONALE DE JUSTICE

195
ANNÉE 1954 Le 13 let
Rôle général

13 juillet 1954 m3

EFFET DE JUGEMENTS DU TRIBUNAL
ADMINISTRATIF DES NATIONS UNIES
ACCORDANT INDEMNITÉ

Définition de la première question posée à la Cour: sa portée
limitée.

Examen des textes dont dépend la véponse: Statut du tribunal
administratif, statut et vèglements du personnel. — Nature du tri-
bunal. — Caractère et effet de ses jugements. — Parties au contrat
d'engagemen.. — Parties liées pay les jugements. — Question du
pouvoir de revision.

Examen des principaux arguments à l'appui de la thèse selon
laquelle l'Assemblée générale aurait le droit de refuser d'exécuter certains
jugements : dispositions de la Charte ; pouvoir de l’ Organisation, et
en particulier de l'Assemblée générale, de créer un tribunal pour connaître
des différends entre l’ Organisation et les fonctionnaires ; effet des juge-
ments de ce tribunal à l'égard de l'Assemblée générale elle-même ; caractère
et conséquences des pouvoirs budgétaires de l'Assemblée générale ;
détermination par l'Assemblée générale de la compétence respective du
Secrétaire général et du tribunal ; pertinence de la décision de la Société
des Nations en 1946.

AVIS CONSULTATIF

Présents : Sir Arnold McNair, Président ; M. GUERRERO, Vice-
Président ; MM. ALVAREZ, HACKWORTH, WINIARSKI,
KLAESTAD, BaDAWI, READ, Hsu Mo, LEvi CARNEIRO,
ARMAND-UGON, KojEvnikov, Juges; M. GARNIER-
COIGNET, Grefier adjoint.
JUGEMENTS DU TRIB. ADMINISTRATIF (AVIS DU I13VI154) 48

En l'affaire relative à l'effet de jugements du tribunal admi-
nistratif des Nations Unies accordant indemnité, soumise à la
Cour pour avis consultatif à la demande de l’Assemblée générale
des Nations Unies,

La Cour,
ainsi composée,

donne l'avis consultatif suivant :

Par une lettre du 16 décembre 1953, enregistrée au Greffe le
21 décembre, le Secrétaire général des Nations Unies a transmis
à la Cour copie certifiée conforme d’une résolution de l’Assemblée
générale des Nations Unies du g décembre 1953, ainsi conçue:

« L'Assemblée générale,

Considérant que dans son rapport (A/2534) le Secrétaire général
a demandé I’ouverture d’un crédit supplémentaire de 179.420 dol-
lars pour le versement des indemnités accordées par le tribunal
administratif des Nations Unies dans onze affaires (affaire n° 26
et affaires nos 37 a 46),

Considérant que, dans son vingt-quatriéme rapport à l’Assemblée
générale (huitième session) (A/2580), le Comité consultatif pour les
questions administratives et budgétaires a donné son assentiment
à l’ouverture de ce crédit,

Considérant cependant qu’au cours du débat que la Cinquième
Commission a consacré à cette ouverture de crédit, d'importantes
questions juridiques ont été soulevées,

Décide

De soumettre à la Cour internationale de Justice, pour avis
consultatif, les questions juridiques ci-après :

1) Vu le Statut du tribunal administratif des Nations Unies
et tous autres instruments et textes pertinents, l’Assemblée
générale a-t-elle le droit, pour une raison quelconque, de
refuser d'exécuter un jugement du tribunal accordant une
indemnité à un fonctionnaire des Nations Unies à l’engage-
ment duquel il a été mis fin sans l’assentiment de l'intéressé ?

2) Si la Cour répond par l’affirmative à la question 1), quels
sont les principaux motifs sur lesquels l’Assemblée générale
peut se fonder pour exercer légitimement ce droit ? »

Conformément à l’article 66, paragraphe 1, du Statut, la lettre
du Secrétaire général des Nations Unies, avec la résolution y
annexée, a été notifiée le 24 décembre 1953 à tous les États admis
à ester en justice devant la Cour. Le Président de la Cour, celle-
ci ne siégeant pas, ayant jugé que les États Membres des Nations

5
JUGEMENTS DU TRIB. ADMINISTRATIF (AVIS DU 13 VII 54) 49

Unies et l'Organisation internationale du Travail étaient sus-
ceptibles de fournir des renseignements sur les questions soumises
à la Cour, le Greffier, conformément à l’article 66, paragraphe 2, du
Statut, a fait connaître le 14 janvier 1954 à ces Etats et à cette
organisation que la Cour était disposée à recevoir d’eux des
exposés écrits dans un délai dont, par ordonnance du même jour,
la date d’expiration a été fixée au 15 mars 1954.

Ont fait usage de cette faculté : l'Organisation internationale
du Travail ainsi que les Gouvernements de la France, de la Suède,
des Pays-Bas, de la Grèce, du Royaume-Uni de Grande-Bretagne
et d'Irlande du Nord, des Etats-Unis d'Amérique, des Philippines,
du Mexique, du Chili, de l'Irak, de la République de la Chine,
du Guatemala, de la Turquie et de l’Équateur. Les Gouvernements
du Canada, de l’Union des Républiques socialistes soviétiques,
de la Yougoslavie, de la Tchécoslovaquie et de l'Égypte, tout en
ne présentant pas d’exposés écrits, ont attiré l'attention sur les
vues exprimées à l’Assemblée générale par leurs représentants,
lorsque la question qui a donné lieu à la demande d’avis y a été
débattue.

Conformément à l’article 65, paragraphe 2, du Statut, le Secré-
taire général des Nations Unies a transmis à la Cour les docu-
ments pouvant servir à élucider la question. Il a également présenté
un exposé écrit.

Des audiences publiques ont été tenues les 10, 11, 12 et I4 juin
1954 pour entendre les exposés oraux. Ont pris la parole, dans
l’ordre que le Président de la Cour a fixé après les avoir consultés :

M. C. A. Stavropoulos, directeur principal chargé du département
juridique du Secrétariat, représentant le Secrétaire général des
Nations Unies ;

L’honorable Herman Phleger, conseiller juridique du départe-
ment d'État, représentant le Gouvernement des États-Unis
d'Amérique ;

M. Paul Reuter, professeur à la faculté de droit de Paris, juris-
consulte adjoint du ministère des Affaires étrangères, représentant
le Gouvernement de la République française ;

M. Jean Spiropoulos, professeur, conseiller juridique du ministère
des Affaires étrangères, représentant le Gouvernement hellénique ;

Le très honorable sir Reginald Manningham-Buller, ©. C., M. P.,
Solicitor- General, représentant le Gouvernement du Royaume-Uni
de Grande-Bretagne et d'Irlande du Nord ;

M. A. J. P. Tammes, professeur de droit international à l’Uni-
versité d'Amsterdam, représentant le Gouvernement des Pays-Bas.
JUGEMENTS DU TRIB. ADMINISTRATIF (AVIS DU 13 VIT 54) 50

*
* *

La première question posée à la Cour est la suivante:

«Vu le statut du tribunal administratif des Nations Unies et
tous autres instruments et textes pertinents, Assemblée générale
a-t-elle le droit, pour une raison quelconque, de refuser d’exécuter
un jugement du tribunal accordant une indemnité à un fonction-
naire des Nations Unies 4 l’engagement duquel il a été mis fin sans
l’assentiment de l'intéressé ? »

La portée de cette question est étroitement limitée. Elle se
référe uniquement 4 un jugement rendu par le tribunal adminis-
tratif des Nations Unies en faveur d’un fonctionnaire des Nations
Unies à l'engagement duquel il a été mis fin sans l’assentiment
de l'intéressé. D’après l’article 2, paragraphe 1, de son statut, «le
tribunal est compétent pour connaître des requêtes invoquant
Vinobservation du contrat d'engagement des fonctionnaires du
Secrétariat des Nations Unies, ou des conditions d'emploi de ces
fonctionnaires, et pour statuer sur lesdites requêtes ». La compa-
raison entre cette disposition et les termes de la première question
soumise à la Cour montre qu'un jugement, tel qu’il est défini par
cette question, doit être considéré comme rentrant dans la compé-
tence du tribunal, telle qu’elle est définie par l'article 2. Une
réclamation élevée au sujet de la résiliation d’un contrat d’enga-
gement sans l’assentiment du fonctionnaire doit, en fait, ou bien
rentrer dans les termes « inobservation du contrat d'engagement »,
ou bien se rapporter aux «conditions d'emploi» du fonctionnaire.
En d’autres mots, la question se réfère seulement à des jugements
rendus par le tribunal dans les limites de la compétence du tribunal
telles qu’elles ont été fixées par l’article 2. La Cour ne paraît donc
pas invitée à exprimer ses vues au sujet de jugements qui pour-
raient dépasser les limites de cette compétence statutaire.

Dans la résolution énonçant la demande d’avis consultatif,
l’Assemblée générale se réfère à la demande d’ouverture d’un
crédit supplémentaire présentée dans un rapport du Secrétaire
général pour le versement des indemnités accordées par le tribunal
administratif dans onze affaires. Elle se réfère également à l’assen-
timent que, dans son rapport à l'Assemblée générale, le comité
consultatif pour les questions administratives et budgétaires a
donné à l'ouverture de ce crédit, et la première question vise le
statut du tribunal administratif et «tous autres instruments et
textes pertinents». Dans aucun de ces rapports ou textes perti-
nents on ne trouve de suggestion qui donnerait à penser que le
tribunal, lorsqu'il a rendu ses jugements dans les onze affaires,
n'était pas légalement constitué conformément aux dispositions
de l’article 3 de son statut. Dans ces conditions, la Cour entend
la première question à elle soumise comme ayant en vue des juge-
ments rendus par un tribunal régulièrement constitué.

7
JUGEMENTS DU TRIB. ADMINISTRATIF (AVIS DU 13 VII 54) 51

Tl est vrai que cette question invite la Cour à dire si l’Assemblée
générale a le droit de refuser d’exécuter un jugement « pour une
raison quelconque ». Mais il serait difficile de considérer que
VAssemblée générale, en insérant ces mots, ait voulu modifier le
sens qui découle naturellement des autres termes de la question
ainsi que des considérations contenues dans sa résolution et qui
sont rappelées plus haut. La Cour reviendra cependant plus loin
sur ce point, 4 un autre propos.

La premiére question est en outre limitée aux jugements accordant
une indemnité a un fonctionnaire, et elle vise uniquement les
jugements en faveur d’un fonctionnaire a l’engagement duquel il a
été mis fin sans son assentiment. Elle ne s’étend pas aux jugements
rendus sur d’autres différends nés d’un contrat d'engagement.
La Cour est invitée à dire si l’Assemblée générale a le droit de
refuser de donner effet à un jugement tel que le définit la question.
Le terme « droit » doit signifier « droit légal». La Cour est appelée
à dire si l’Assemblée générale est juridiquement fondée à refuser
de donner effet à ces jugements. La Cour n'est pas appelée à
exprimer une opinion quelconque au sujet des jugements qui ont
été l’occasion du présent avis consultatif.

Cet examen de la première question montre que la Cour est
invitée à examiner la question générale et abstraite de savoir si
l’Assemblée générale est fondée en droit à refuser d'exécuter un
jugement accordant indemnité, rendu par le tribunal administratif
régulièrement constitué et agissant dans les limites de sa compétence
statutaire. La réponse à cette question dépend des dispositions du
statut du tribunal telles que l’Assemblée générale les a adoptées
le 24 novembre 1949 et de celles du statut et du règlement du
personnel en vigueur le g décembre 1953. Mais la Cour prendra
aussi en considération les amendements apportés au statut du
tribunal à cette dernière date. Elle examinera d’abord si le tribunal
est institué soit comme un corps judiciaire, soit comme un organe
consultatif ou comme un simple comité subordonné à l’Assemblée
générale.

L'article premier du statut dispose: « Le présent statut crée un
tribunal qui portera le non: le tribunal administratif des Nations
Unies. » Le tribunal, selon | article 2, paragraphe I, «est compétent
pour connaître des requêtes .... et pour statuer sur lesdites requêtes »,
après quoi ce paragraphe détermine les limites de la compétence
du tribunal, comme il a été précédemment énoncé.

L'article: 2, paragraphe 3, dispose :

« En cas de contestation touchant sa compétence, le tribunal
décide. »

L'article 10 contient les dispositions suivantes :

«2. Les jugements sont définitifs et sans appel. »
«3. Les jugements sont motivés. »
JUGEMENTS DU TRIB. ADMINISTRATIF (AVIS DU 13 VII 54) 52

Ces dispositions et la terminologie employée démontrent la
nature judiciaire du tribunal. Des termes tels que «tribunal»,
«jugement », compétence pour «statuer sur lesdites requêtes »
sont généralement employés pour des corps judiciaires. Les dispo-
sitions ci-dessus citées des articles 2 et ro sont de caractère essen-
tiellement judiciaire et sont conformes aux règles généralement
posées dans les statuts ou les lois concernant les cours de justice,
comme, par exemple, le Statut de la Cour internationale de Justice,
article 36, paragraphe 6, article 56, paragraphe I, et article 60,
première phrase. Elles sont en contraste frappant avec la disposition
111.1 du règlement du personnel des Nations Unies, lequel dispose :

« Il est créé une commission paritaire de recours, qui est chargée
d'examiner les recours que les fonctionnaires employés au siège
formeraient conformément à l’article 11.1 du statut du personnel
et de donner au Secrétaire général des avis à leur sujet. ».

Le statut du tribunal administratif ne contient pas de disposition
semblable conférant un caractère consultatif à ses fonctions ; il
ne limite en aucune manière l'indépendance de l’activité du tribunal.
L'indépendance de ses membres est assurée par l’article 3, para-
graphe 5, qui dispose :

« Un membre du tribunal ne peut être relevé de ses fonctions
par l’Assemblée générale que si les autres membres estiment à
l'unanimité qu’il n’est plus qualifié pour les exercer. »

Le texte primitif du statut, adopté le 24 novembre 1949, conte-
nait dans son article g les dispositions suivantes :

« S'il reconnaît le bien-fondé de la requête, le tribunal ordonne
l'annulation de la décision contestée ou l'exécution de l'obligation
invoquée ; mais, si, dans des circonstances exceptionnelles, le
Secrétaire général estime que cette annulation ou exécution n’est
pas possible ou n'est pas opportune, le tribunal alloue à l'intéressé,
dans les soixante jours, une indemnité pour le préjudice subi. Le
requérant peut réclamer une indemnité en lieu et place de l’annula-
tion de la décision contestée ou de l'exécution de l'obligation
invoquée... »

Ces dispositions ont été amendées le 9 décembre 1953. L’arti-
cle g dispose maintenant, dans son paragraphe 1: :

« S'il reconnaît le bien-fondé de la requête, le tribunal ordonne
l'annulation de la décision contestée, ou l'exécution de l'obligation
invoquée. En même temps, le tribunal fixe le montant de l’indem-
nité qui sera versée au requérant pour le préjudice subi si, dans
un délai de trente jours à compter de la notification du jugement, le
Secrétaire général décide, dans l'intérêt de l'Organisation des
Nations Unies, de verser une indemnité au requérant, sans qu’une
nouvelle procédure soit nécessaire ; toutefois, cette indemnité ne
peut être supérieure au montant net du traitement de base du
requérant pour une période de deux ans. Cependant, le tribunal
peut, dans des cas exceptionnels, lorsqu'il juge qu’il y a lieu de

9
JUGEMENTS DU TRIB. ADMINISTRATIF (AVIS DU 13 VII54) 53

le faire, ordonner le versement d’une indemnité plus élevée. Un
exposé des motifs accompagne chaque décision de ce genre prise
par le tribunal. »

Ces dispositions prescrivent, tant dans le texte primitif que
dans le texte amendé, que le tribunal, s’il reconnaît le bien-fondé
de la requête, ordonnera l’annulation de la décision contestée ou
l'exécution de l'obligation invoquée. Étant donné que le pouvoir
de donner pareils ordres au plus haut fonctionnaire de l’Organi-
sation pourrait difficilement avoir été conféré à un organe consul-
tatif ou à un comité subordonné, ces dispositions confirment le
caractère judiciaire du tribunal. Le texte amendé modifie dans
une certaine mesure les pouvoirs et la procédure du tribunal,
mais ces modifications ne touchent pas à la nature judiciaire
de ses fonctions.

Cet examen des dispositions pertinentes du statut montre que
le tribunal est institué, non comme un organe consultatif ou
comme un simple comité subordonné de l’Assemblée générale,
mais comme un Corps indépendant et véritablement judiciaire,
prononçant des jugements définitifs et sans appel dans le cadre
limité de ses fonctions.

Suivant un principe de droit bien établi et généralement re-
connu, un Jugement rendu par un pareil corps judiciaire est chose
jugée, et a force obligatoire entre les parties au différend. Il
faut donc examiner qui l’on doit considérer comme parties liées
par un jugement accordant indemnité en faveur d’un fonctionnaire
des Nations Unies à l'engagement duquel il a été mis fin sans
Vassentiment de l'intéressé.

Cet engagement est fait par contrat conclu entre le fonction-
naire intéressé et le Secrétaire général en sa qualité de plus haut
fonctionnaire de l'Organisation des Nations Unies et agissant pour
le compte de celle-ci comme son représentant. Lorsque le Secrétaire
général conclut un tel contrat d'engagement avec un fonctionnaire,
il engage la responsabilité juridique de l'Organisation, qui est la
personne juridique pour le compte de laquelle il agit. S'il met fin
au contrat d’engagement sans l’assentiment du fonctionnaire, et
si cette mesure conduit à un différend soumis au tribunal admi-
nistratif, les parties au différend devant le tribunal sont le fonc-
tionnaire intéressé et l'Organisation des Nations Unies, repré-
sentée par le Secrétaire général ; et ces parties seront liées par le
jugement du tribunal. Ce jugement, conformément à l’article 10
du statut du tribunal, est définitif et sans appel. Le statut ne
prévoit aucune forme de revision. Ce jugement définitif ayant
force obligatoire pour l'Organisation des Nations Unies, comme
étant la personne juridique responsable de l’exécution régulière
du contrat d’engagement, l'Organisation est tenue en droit d’exé-
cuter le jugement et de verser l’indemnité accordée au fonction-
naire. Il s’ensuit que l’Assemblée générale, l’un des organes des
Nations Unies, doit de même être liée par le jugement.

Io
JUGEMENTS DU TRIB. ADMINISTRATIF (AVIS DU 13 VII 54) 54

Cette opinion est confirmée par des dispositions expresses du
statut du tribunal administratif. L'article 9 du texte primitif de
1949 disposait :

« Lorsqu'il y a lieu à indemnité, celle-ci est fixée par le tribunal
et versée par l'Organisation des Nations Unies, ou, le cas échéant,
par l'institution spécialisée à laquelle la compétence du tribunal
s'étend aux termes de l’article 12.»

Une disposition semblable figure dans l’article 9, paragraphe 3;
du statut amendé. Les deux dispositions montrent que le verse-
ment du montant de l'indemnité accordée par le tribunal est
une obligation des Nations Unies dans leur ensemble, ou, le cas
échéant, de l'institution spécialisée intéressée.

L'article 12 se fonde sur les mêmes considérations juridiques ;
il dispose que la compétence du tribunal peut être étendue à
toute institution spécialisée reliée à l'Organisation des Nations
Unies dans des conditions à fixer par un accord que le Secrétaire
général des Nations Unies conclura avec elle à cet effet, et il
ajoute :

« Pareil accord prévoira expressément que cette institution sera
liée par les décisions du tribunal et qu’elle sera chargée du paiement
de toute indemnité allouée à un de ses fonctionnaires par le tri-
bunal.... »

*

Comme il a déjà été dit, le statut du tribunal administratif
n'a prévu aucune sorte de revision des jugements, qui, aux termes
de l’article 10, paragraphe 2, sont définitifs et sans appel. Cette
règle est semblable à la règle correspondante du statut du tribunal
administratif de la Société des Nations, article VI, paragraphe 1,
qui énonçait également que «ses jugements sont définitifs et sans
appel». Le rapport de la commission de contrôle, proposant le
statut de ce tribunal de Ja Société des Nations, montre que
l’omission de toute disposition relative à la revision des jugements
était volontaire. Le rapport disait :

« Aucune disposition n’est insérée dans le statut au sujet de la
revision des jugements du tribunal. On estime que, pour assurer
le caractère définitif des décisions et pour éviter des procédures
vexatoires, les jugements du tribunal devraient être «définitifs
et sans appel» ainsi qu’il est prévu à l’article VI, alinéa 1.»

De même, c’est de propos délibéré qu'aucune disposition pour
la revision des jugements du tribunal administratif des Nations
Unies n'a été insérée dans le statut de ce tribunal. D'après les
procès-verbaux de l’Assemblée générale, Vme Commission, séance
du 15 novembre 1946, le représentant de la Belgique demanda
au rapporteur de cette commission

II
JUGEMENTS DU TRIB. ADMINISTRATIF (AVIS DU 13 VII 54) 55

«si les jugements du tribunal administratif seraient sans appel
ou si, au contraire, ils seraient susceptibles de révocation par
l’Assemblée générale ».

Le rapporteur répondit

«que, suivant le projet de statut préparé par le Comité consul-
tatif, les décisions du tribunal administratif seraient sans appel.
Appeler à une compétence supérieure des jugements du tribunal
administratif, ce serait retarder le règlement définitif des affaires
d'ores et déjà examinées par des organismes créés à cette fin au
sein du Secrétariat : ce retard, dans l'esprit du Comité, affecterait
défavorablement le moral du personnel. »

L'Assemblée générale, quand elle a adopté le statut, aurait pu
prévoir des voies de recours, mais elle ne l’a pas fait. Comme
l’Assemblée de la Société des Nations, elle s’est abstenue de prévoir
une exception quelconque à la règle conférant au tribunal le
pouvoir de prononcer des jugements définitifs et sans appel.

Cette règle, qui figure à l’article 10, paragraphe 2, ne peut
toutefois être considérée comme interdisant au tribunal de reviser
lui-même un jugement, dans des circonstances particulières, lors-
que des faits nouveaux d'importance décisive ont été découverts ;
et le tribunal a déjà exercé ce pouvoir. Pareille revision strictement
limitée, faite par le tribunal lui-même, ne peut être considérée
comme un «appel » au sens de cet article, et serait conforme aux
règles généralement posées dans les statuts ou les lois concernant
les cours de justice, comme, par exemple, l’article 61 du Statut
de la Cour internationale de Justice.

On peut se demander si, dans certaines circonstances exception-
nelles, l’Assemblée générale serait fondée en droit à refuser d’exé-
cuter les jugements du tribunal administratif accordant indemnité.
La première question posée à la Cour demande, en fait, si l’As-
semblée a le droit, «pour une raison quelconque», de refuser
de le faire. Lorsque la Cour a défini plus haut la portée de cette
question, elle est arrivée à la conclusion que la question a trait
uniquement à des jugements accordant indemnité rendus par le
tribunal administratif régulièrement constitué et agissant dans
les limites de sa compétence statutaire, et les considérations
énoncées ci-dessus par la Cour reposent sur cette base. Si, cepen-
dant, en insérant les mots « pour une raison quelconque », l’As-
semblée générale avait entendu se référer aussi à des jugements
dépassant la compétence du tribunal ou à quelque autre vice
pouvant affecter un jugement, un problème se poserait qui appelle
quelques observations générales.

Ce problème ne poserait pas, comme on l’a prétendu, la ques-
tion de la nullité d’une sentence arbitrale rendue au cours d’un
arbitrage ordinaire entre États. Le présent avis consultatif traite
d’une situation juridique différente. Il se rapporte aux jugements
prononcés par un tribunal permanent établi par l’Assemblée

12
JUGEMENTS DU TRIB. ADMINISTRATIF (AVIS DU 13 VII 54) 56

générale, fonctionnant en vertu d'un statut spécial et dans le
cadre du système juridique organisé des Nations Unies, et traitant
exclusivement de différends internes entre les fonctionnaires et les
Nations Unies représentées par le Secrétaire général. Pour que les
jugements prononcés par un tel tribunal pussent être revisés par
un corps autre que ce tribunal lui-même, il faudrait, de avis de la
Cour, que le statut de ce tribunal ou les autres instruments juri-
diques qui le régissent, continssent des dispositions expresses à
cet effet. L'Assemblée générale a le pouvoir d’amender le statut
du tribunal administratif, en vertu de l’article 11 de ce statut,
et de prévoir des voies de recours devant un autre organe. Mais
comme le statut actuel ne contient aucune disposition de ce genre,
il n'y a pas de motifs de droit sur lesquels l’Assemblée générale
puisse se fonder pour reviser les jugements déjà prononcés par
ce tribunal. Si l’Assemblée générale envisageait d’instituer, pour
les différends à venir, des dispositions prévoyant la revision des
jugements du tribunal, la Cour estime que l Assemblée générale
elle-même, étant donné sa composition et ses fonctions, ne pour-
rait guère agir comme un organe judiciaire examinant les argu-
ments des parties, appréciant les preuves produites par elles,
établissant les faits, et disant le droit qui s’y applique — alors
surtout que l’une des parties aux différends est l'Organisation des
Nations Unies elle-même.

* * *

La Cour doit examiner maintenant les principaux arguments
invoqués dans les exposés écrits et oraux par les Gouvernements
qui soutiennent qu'il existe des raisons pour lesquelles l’Assemblée
générale serait fondée à refuser d'exécuter des jugements du
tribunal administratif.

On a contesté que l’Assemblée générale eût le pouvoir, en droit,
de créer un tribunal compétent pour rendre des jugements qui
lieraient les Nations Unies. Il faut donc examiner si l’Assemblée
générale a reçu ce pouvoir de la Charte.

Il n’y a aucune disposition expresse en vue de la création de
corps ou d’organes judiciaires, ni d’indication contraire. Toute-
fois, dans son avis sur la Réparation des dommages subis au service
des Nations Unies (avis consultatif, C. I. J. Recueil 1949, p. 182)
la Cour a dit:

« Selon le droit international, l’Organisation doit être considérée
comme possédant ces pouvoirs qui, s’ils ne sont pas énoncés dans
la Charte, sont, par une conséquence nécessaire, conférés à l’Orga-
nisation en tant qu’essentiels à l’exercice des fonctions de celle-ci. »

La Cour doit donc rechercher tout d’abord si les dispositions
de la Charte concernant les rapports entre les fonctionnaires et
l'Organisation impliquent pour celle-ci le pouvoir d'établir un
organe judiciaire pour statuer sur les différends nés des contrats
d'engagement.

13
JUGEMENTS DU TRIB. ADMINISTRATIF (AVIS DU 13 VII 54) 57

Aux termes des dispositions du chapitre XV de la Charte,
le Secrétariat, qui est l’un des organes principaux des Nations
Unies, comprend le Secrétaire général et le personnel. Le Secrétaire
général est nommé par l’Assemblée générale sur recommandation
du Conseil de Sécurité et il est «le plus haut fonctionnaire de
l'Organisation ». Les membres du personnel sont «nommés par le
Secrétaire général conformément aux règles fixées par l’Assemblée
générale ». Aux termes du paragraphe 3 de l'article ror de la
Charte, «La considération dominante dans le recrutement et la
fixation des conditions d'emploi du personnel doit être la nécessité
d'assurer à l'Organisation les services de personnes possédant les
plus hautes qualités de travail, de compétence et d’intégrité ».

Les contrats d'engagement entre l'Organisation et les fonction-
naires sont incorporés dans des lettres de nomination. Chaque
nomination est faite sous réserve des dispositions pertinentes du
statut et du règlement du personnel, ainsi que de toutes modifi-
cations ultérieures de ces textes.

Lorsque le Secrétariat a été organisé, une situation s’est pré-
sentée dans laquelle les rapports entre les fonctionnaires et l’Orga-
nisation ont été régis par un ensemble complexe de règles. Cet
ensemble comprenait le statut du personnel, établi par l’Assemblée
générale pour définir les droits et obligations fondamentaux du
personnel, et ie règlement du personnel, établi par le Secrétaire
général pour donner effet au statut du personnel. Il était inévitable
que des différends surgissent entre l'Organisation et les fonction-
naires au sujet de leurs droits et de leurs devoirs. La Charte ne
contient aucune disposition permettant à l’un des organes princi-
paux des Nations Unies de statuer sur ces différends, et l’article 105
assure à l'Organisation des Nations Unies des immunités de
juridiction à l'égard des tribunaux nationaux. De l'avis de la
Cour, si l'Organisation des Nations Unies laissait ses propres
fonctionnaires sans protection judiciaire ou arbitrale pour le
règlement des différends qui pourraient surgir entre elle et eux,
ce ne serait guère compatible avec les fins explicites de la Charte,
qui sont de favoriser la liberté et la justice pour les êtres humains,
ou avec le souci constant de l'Organisation des Nations Unies,
qui est de promouvoir ces fins.

Dans ces conditions, la Cour estime que le pouvoir de créer
un tribunal chargé de faire justice entre l'Organisation et les
fonctionnaires était essentiel pour assurer le bon fonctionnement
du Secrétariat et pour donner effet à cette considération dominante
qu'est la nécessité d'assurer les plus hautes qualités de travail,
de compétence et d’intégrité. La capacité de ce faire est néces-
sairement impliquée par la Charte.

L'existence de cette capacité conduit à rechercher maintenant
l'organe par lequel elle peut être exercée. Ici, il ne peut y avoir
place au doute. ,

14
JUGEMENTS DU TRIB. ADMINISTRATIF (AVIS DU 13 VII 54) 58

La Charte, après avoir énuméré les six organes principaux,
dit, au paragraphe 2 de son article 7:

« Les organes subsidiaires qui se révéleraient nécessaires pourront
être créés conformément à la présente Charte. »

L'article 22 énonce :

« L'Assemblée générale peut créer les organes subsidiaires qu’elle
juge nécessaires à l'exercice de ses fonctions. »

x

Enfin, l’article 101, paragraphe 1, donne à l’Assemblée générale
le pouvoir de fixer des règles pour ce qui est des rapports du
personnel :

« Le personnel est nommé par le Secrétaire général, conformé-
ment aux règles fixées par l’Assemblée générale. »

En conséquence, la Cour estime que l’Assemblée générale peut
exercer le pouvoir d’instituer un tribunal pour faire justice entre
VOrganisation et les fonctionnaires.

*

“Cela n’épuise cependant pas le problème soumis à la Cour.
Certains des Gouvernements pour lesquels il est des raisons qui
pourraient justifier un refus de l’Assemblée générale d’exécuter
des jugements admettent que les pouvoirs de l’Assemblée générale,
et en particulier son pouvoir de fixer des règles par application
de l’article 101, impliquent le pouvoir d’instituer un tribunal
administratif. Ils admettent que l’Assemblée générale a le pouvoir
d’instituer un tribunal compétent pour connaître des réclamations
du personnel et statuer sur elles, d’en fixer la compétence et de
l’autoriser à rendre une décision finale en ce sens que celle-ci ne
serait pas, en droit, susceptible d’appel. Ils soutiennent néanmoins
que ce pouvoir implicite ne permet pas à l’Assemblée générale
d’instituer un tribunal qualifié pour rendre des décisions obliga-
toires pour l’Assemblée générale elle-même.

En premier lieu, on a soutenu qu’il n’était pas nécessaire d’aller
si loin et qu’un pouvoir implicite peut être exercé seulement dans
la limite où la mesure particulière envisagée peut être regardée
comme absolument essentielle. Il n’est pas douteux que, agissant
dans l'exercice de son pouvoir, l’Assemblée générale eût pu insti-
tuer un tribunal sans donner aux jugements de celui-ci le carac-
tère définitif. En fait, toutefois, après une longue délibération,
elle a décidé d’investir le tribunal du pouvoir de rendre des juge-
ments « définitifs et sans appel», obligatoires pour les Nations
Unies. Il appartenait à l’Assemblée générale seule de déterminer
la nature et la portée précises des mesures par lesquelles son pouvoir
de créer un tribunal serait exercé.

15
JUGEMENTS DU TRIB. ADMINISTRATIF (AVIS DU 13 VII 54) 59

*

En second lieu, on a soutenu que, si le pouvoir implicite de
l’Assemblée générale d'établir un tribunal administratif pouvait
être à la fois nécessaire et essentiel, néanmoins, le pouvoir impli-
cite d'imposer des restrictions juridiques aux pouvoirs que l’As-
semblée générale tire expressément de la Charte, ne serait pas
admissible en droit.

On a soutenu que l'Assemblée générale ne peut, en créant un
tribunal administratif, se dépouiller du pouvoir à elle conféré
par le paragraphe 1 de l’article 17 de la Charte, qui énonce :

« L'Assemblée générale examine et approuve le budget de lOr-
ganisation. »

Cette disposition confère à l’Assemblée générale un pouvoir pour

. l'exercice duquel l’article 18 exige un vote à la majorité des deux
tiers. Par conséquent, on prétend qu’il serait contraire aux dispo-
sitions relatives au pouvoir budgétaire d’instituer un tribunal
compétent pour rendre un jugement accordant une indemnité
que l’Assemblée générale serait tenue d'exécuter. La Cour ne
peut accepter cette thèse.

La Cour constate que l'article 17 de la Charte figure dans une
section du chapitre IV concernant l’Assemblée générale, intitulée
« Fonctions et Pouvoirs». Cet article traite d’une fonction de
l’Assemblée générale et prévoit l'examen et l’approbation par elle
du budget de l'Organisation. L'examen du budget est donc un
acte qui doit s’accomplir, et il en est de même de son approbation,
car sans cette approbation, il ne peut pas y avoir de budget.

Mais la fonction d'approuver le budget ne signifie pas que l’As-
semblée générale ait un pouvoir absolu d'approuver ou de ne pas
approuver les dépenses qui lui sont proposées ; car certains élé-
ments de ces dépenses résultent d'obligations déjà encourues par
l'Organisation et, dans cette mesure, l’Assemblée générale n’a pas
d’autre alternative que de faire honneur à ces engagements. Par
conséquent, la question que la Cour doit trancher est de savoir si
ces obligations comprennent les jugements du tribunal adminis-
tratif accordant des indemnités aux fonctionnaires. La réponse
ne peut qu'être affirmative. Le caractère obligatoire de ces juge-
ments est démontré par les considérations qui précèdent relatives à
l’autorité de la chose jugée et à la force obligatoire de ces juge-
ments pour l'Organisation des Nations Unies.

En conséquence, la Cour estime que l’attribution de la fonction
budgétaire à l’Assemblée générale ne saurait être considérée comme
lui conférant le droit de refuser d’exécuter l'obligation résultant
d’un jugement du tribunal administratif.

16
JUGEMENTS DU TRIB. ADMINISTRATIF (AVIS DU 13 VII 54) 60

*

On a également soutenu que le pouvoir implicite de l’Assemblée
générale de créer un tribunal ne saurait aller jusqu'à permettre au
tribunal d’intervenir dans des matiéres qui sont du domaine du
Secrétaire général. La Cour ne peut accepter cette thèse.

Aux termes des dispositions de l’article ror, l'Assemblée générale
pouvait à tout moment limiter ou contrôler les pouvoirs du Secré-
taire général en matiére de personnel. Agissant en vertu des pou-
voirs que lui confère la Charte, l’Assemblée générale a autorisé
l'intervention du tribunal, dans la mesure pouvant résulter de
l’exercice de la compétence conférée au tribunal par son statut. En
conséquence, lorsque le tribunal décide qu'une mesure particulière
prise par le Secrétaire général comporte violation du contrat d’enga-
gement, il n'intervient nullement dans l’exercice d’un pouvoir que
le Secrétaire général tient de la Charte, parce que les pouvoirs juridi-
ques du Secrétaire général en matière de personnel ont déjà été
limités à cet égard par l’Assemblée générale.

*

Un problème semblable est soulevé dans la thèse d’après laquelle
l’Assemblée générale ne peut autoriser et le Secrétaire général ne
peut conclure des contrats d'engagement qui ne sont pas conformes
à la Charte. Le statut du personnel est incorporé au contrat d’enga-
gement et son article 11.2 dispose :

« Le tribunal administratif des Nations Unies, suivant les condi-
tions fixées dans son statut, connaît des requêtes des membres
du personnel qui invoquent la non-observation des conditions
d'emploi, y compris toutes dispositions applicables du statut et
du règlement du personnel, et statue sur ces requêtes. »

Tl a été soutenu que cette incorporation dans les contrats d’engage-
ment du droit d’invoquer le statut du tribunal administratif serait
contraire aux pouvoirs conférés par la Charte à l’Assemblée générale
et au Secrétaire général. Il résulte des considérations qui précèdent
que la Cour ne peut accepter cette thèse. Il n’y a pas de doute qu’en
vertu des termes ainsi incorporés dans les contrats d'engagement,
et aussi longtemps que le statut du tribunal administratif est en
vigueur en sa forme actuelle, les fonctionnaires ont le droit de
recourir au tribunal et d’invoquer ses jugements.

*

Il a été soutenu en troisième lieu que le tribunal administratif
est un organe subsidiaire, subordonné ou secondaire, et que, par
conséquent, ses jugements ne sauraient lier l’Assemblée générale
qui l’a créé.

17
JUGEMENTS DU TRIB. ADMINISTRATIF (AVIS DU 13 VII 54) 61

Cette conception part de l’idée qu’en adoptant le statut du
tribunal administratif, l’Assemblée générale créait un organe
qu'elle jugeait nécessaire à lexercice de ses propres fonctions.
Mais la Cour ne peut accepter ce point de départ. La Charte n’a
pas conféré de fonctions judiciaires à l’Assemblée générale, et les
rapports entre le personnel et l'Organisation rentrent dans le cadre
du chapitre XV de la Charte. En l'absence d’un tribunal adminis-
tratif, la charge de trancher les différends entre le personnel et
l'Organisation pourrait incomber au Secrétaire général, en vertu
des dispositions des articles 97 et 101. C’est ainsi que, pendant les
trois ans et plus qui ont précédé la création du tribunal adminis-
tratif, le Secrétaire général a fait face à ce problème au moyen
d’un organisme administratif paritaire conduisant à une décision
définitive du Secrétaire général. En créant le tribunal adminis-
tratif, l’Assemblée générale ne déléguait pas l'exercice de ses
propres fonctions; elle exerçait un pouvoir, qu’elle tenait de la
Charte : celui de réglementer les rapports avec le personnel. A
Végard du Secrétariat, l’Assemblée générale a reçu de la Charte
le pouvoir de fixer des règles, mais non de se prononcer judiciaire-
ment sur des cas d’espèce, ou d’en traiter autrement.

On a soutenu qu’une autorité ayant pouvoir réglementaire serait
par sa nature même incapable de créer un corps subordonné
compétent pour rendre des décisions qui lieraient celui qui l’a
créé. Certes le tribunal administratif est subordonné en ce sens
que l’Assemblée générale peut l’abolir en supprimant son statut,
qu'elle peut amender ce statut et prévoir la revision des décisions
futures du tribunal, enfin qu’elle peut amender le statut du per-
sonnel et en rédiger un autre. Les pouvoirs ne manquent pas pour
traiter avec efficacité tout problème qui pourrait surgir. Mais on
ne peut accepter l’allégation que l’Assemblée générale est, par sa
nature même, incapable de créer un tribunal compétent pour rendre
des décisions qui la lient. On ne saurait justifier cette allégation
par une analogie avec des lois nationales, car il est de pratique
courante pour les législatures nationales de créer des tribunaux
qui ont la capacité de rendre des décisions liant le législateur qui
les a créés.

La question ne peut être résolue en prenant pour base l'étude
des rapports entre l’Assemblée générale et le tribunal, c’est-à-dire
en déterminant si le tribunal doit être considéré comme un organe
subsidiaire, subordonné ou secondaire, ou bien en relevant qu'il a
été créé par l’Assemblée générale. La solution dépend de l’intention
de l’Assemblée générale quand elle a créé le tribunal et de la nature
des fonctions que lui confère son statut. L’examen des termes du
statut du tribunal administratif a démontré que l’Assemblée
générale a voulu créer un corps judiciaire ; au surplus, elle tenait
de la Charte la capacité juridique de le faire.

18
JUGEMENTS DU TRIB. ADMINISTRATIF (AVIS DU 13 VII54) 62

*

Il a été soutenu que la Cour devrait suivre ce que l’on a appelé
le précédent établi par la Société des Nations en 1946. L’Assemblée
de la Société des Nations avait alors rejeté certains jugements
de son tribunal administratif. I] est inutile d’examiner si l Assem-
blée, qui liquidait la Société des Nations dans des circonstances
trés particuliéres, était fondée a rejeter ces jugements. Les affaires
jugées par le tribunal de la Société des Nations et les circonstances
dans lesquelles elles se présentaient sont différentes de celles qui
ont provoqué la présente demande d’avis consultatif. Au surplus,
ces affaires étaient nées sous le régime du statut du tribunal
administratif de la Société des Nations et non sous celui du statut
du tribunal administratif des Nations Unies. L'Assemblée agissait
dans le cadre du Pacte et non dans celui de la Charte.

En raison de l'absence complète d'identité entre les deux
situations, ainsi que des conclusions que la Cour a déjà tirées
de la Charte et du statut du tribunal administratif des Nations
Unies et des autres instruments et textes pertinents, la Cour ne
peut considérer l’action de l’Assemblée de la Société des Nations
en 1946 comme un précédent applicable ou comme un indice de
l'intention de l’Assemblée générale lorsqu’en 1949, elle a adopté
le statut du tribunal administratif.

*
* *

En conséquence, la Cour arrive à la conclusion qu'il faut répondre
par la négative 4 la premiére question qui lui est posée. La seconde
question n’a donc pas à être examinée.

*
* *

Par ces motifs,

vu le statut du tribunal administratif des Nations Unies et tous
autres instruments et textes pertinents,

La Cour EST D’AVIS,

par neuf voix contre trois,

que l’Assemblée générale n’a pas le droit, pour une raison quel-
conque, de refuser d’exécuter un jugement du tribunal administratif
des Nations Unies accordant une indemnité 4 un fonctionnaire des
Nations Unies à ’engagement duquel il a été mis fin sans l’assenti-
ment de l'intéressé.

19
JUGEMENTS DU TRIB. ADMINISTRATIF (AVIS DU 13 VII54) 63

Fait en anglais et en français, le texte anglais faisant foi, au Palais
de la Paix, à La Haye, le treize juillet mil neuf cent cinquante-
quatre, en deux exemplaires, dont l’un restera déposé aux archives
de la Cour et dont l’autre sera transmis au Secrétaire général des
Nations Unies.

Le Président,
{Signé) Arnold D. MCNAIR.

Le Greffier adjoint,

(Signé) GARNIER-COIGNET.

M. WINIARSKI, juge, tout en ayant voté pour l'avis de la Cour,
se prévaut du droit que lui confèrent les articles 57 et 68 du Statut
pour y joindre l'exposé de son opinion individuelle.

MM. ALVAREZ, HACKWORTH et Levi CARNEIRO, juges, déclarent
ne pas partager l'avis de la Cour et, se prévalant du droit que
leur confèrent les articles 57 et 68 du Statut, y joignent les exposés
de leur opinion dissidente.

{Paraphé) À. D. McN.
(Paraphé) G.-C.

20
